DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein guide means, which are provided and designed for the purpose of guiding at least a portion of the bleed air flow branched off from the flow path in the direction of the axially forward wall of the bleed air duct” where this is generally unclear and unsupported in view of the present specification. The figures show that the airflow, except for figure 9, fail to show the airflow curving towards the forward wall.  Further claim 3 then recites “guide a portion of the bleed air flow branched off from the flow path in the direction of the axially forward wall of the bleed air duct in such a way that a portion of the flow adjacent to the axially forward wall flows parallel to said wall” where this is more effectively shown by the figures, but would go in opposition to the limitations of claim 1.  While the claim is unclear regarding what is meant by guiding the flow guiding at least a portion of the bleed air flow branched off from the flow path increasingly in the direction of the axially forward wall of the bleed air duct or to a direction parallel with the forward wall.”, might be considered. To meet the limitations of the claim as currently presented by applicant the airflow must move in a direction toward the forward wall, not just parallel to it or in a reduced angle in relation to it, which is only present in figure 9.
Claims:14 are rejected under 35 U.S.C. 112, second paragraph, as failing to set forth the subject matter which applicant(s) regard as their invention.  Specifically the use of the word “slight” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.Terms of Degree: When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). The claim is not indefinite if the specification provides examples or teachings that can be used to measure a degree even without a precise numerical measurement (e.g., a figure that provides a standard for measuring the meaning of the term of degree). During prosecution, an applicant may also overcome an indefiniteness rejection by submitting a declaration under 37 CFR 1.132 showing examples that meet the claim limitation and examples that do not.  < Federal Register /Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165 :Col 3, Par. 0003) >
Claim 14 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “relatively slight” where it is unclear what this is relative to.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,13-14,21 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20070137175 to Moniz.
As to claim 1, (in view of the 112 above) Moniz discloses A bleed air extraction device for a turbomachine, which has: an axial compressor, formed in 
As to claim 3, (in view of the 112 above) Moniz discloses the guide means are provided and designed to guide a portion of the bleed air flow branched off from the flow path in the direction of the axially forward wall of the bleed air duct in such a way that a portion of the flow adjacent to the axially forward wall flows parallel to said wall (26, Fig 3).
As to claim 12, (in view of the 112 above) Moniz discloses flow-guiding bodies in the form of ribs (64) are formed on the axially rearward wall of the bleed air duct (extending from rear wall to front wall Fig 3), said ribs being aligned in the longitudinal direction of the bleed air duct (Fig 4) and deflecting the flow in the bleed air duct in the direction of the axially forward wall of the bleed air duct (26, Fig 3).
As to claim 13, (in view of the 112 above) Moniz discloses the ribs extend from the axially rearward wall into the bleed air duct and (extending from rear wall to front wall Fig 3), at the same time, are profiled in such a way that the flow in the bleed air duct undergoes a greater deflection adjacent to the axially rearward wall than at the tip of the ribs (as seen in figure 3 airflow that would run along the rearward wall would undergo a greater deflection due to the larger curvature than that of the front wall).
As to claim 14, (in view of the 112 above) Moniz discloses the ribs are profiled in such a way that the flow in the bleed air duct undergoes no deflection or a relatively slight deflection at the tip of the ribs (Fig 3, 4).
As to claim 21, (in view of the 112 above) Moniz discloses the bleed air duct is designed as an annular gap (Fig 4, Par 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20070137175 to Moniz.
As to claim 2, (in view of the 112 above) Moniz discloses the guide means are provided and designed to guide a portion of the bleed air flow branched off from the flow path in the direction of the axially forward wall of the bleed air duct in such a way that a low-momentum zone which is formed adjoining the inlet opening at the axially forward wall is reduced or dispersed by said portion of the branched-off bleed air flow (while this is not expressly stated the design is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746